                   IN THE UNITED STATES DISTRICT COURT FOR
                      THE EASTERN DISTRICT OF TENNESSEE
                            GREENEVILLE DIVISION


 HOWARD INDUSTRIES, INC.,                            )
                                                     )
               Plaintiff,                            )
                                                     )
 v.                                                  )   No. 2:16-CV-168
                                                     )
 BADW GROUP, LLC, and                                )
 BRANDON WALDROP,                                    )
                                                     )
               Defendants.                           )


                                   JUDGMENT ORDER

        Upon consideration of the evidence produced at the nonjury trial held January 24,

 2019, and for the reasons set forth in the findings of fact and conclusions of law filed this

 date, it is ORDERED that plaintiff Howard Industries, Inc. is awarded damages of

 $384,314.88 plus interest from May 6, 2016, at the postjudgment interest rate in effect on

 that date, from defendants BADW Group, LLC, and Brandon Waldrop, jointly and

 severally.

        IT IS SO ORDERED.


                                                          ENTER:


                                                                  s/ Leon Jordan
                                                            United States District Judge
 ENTERED AS A JUDGMENT
     s/ John Medearis
    CLERK OF COURT




Case 2:16-cv-00168-RLJ-CRW Document 80 Filed 05/14/20 Page 1 of 1 PageID #: 895
